       Case 3:21-cv-00766-MEM Document 11 Filed 08/04/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

JESUS BRIGANTI,                          :

                  Plaintiff              :    CIVIL ACTION NO. 3:21-766

       v.                                :         (JUDGE MANNION)

WILKES BARRE POLICE                      :
DEPARTMENT and
GEISINGER SOUTH                          :
WILKES BARRE,
                                         :
                 Defendants
                                         :

                                   ORDER

      Pending before the court is the report of Magistrate Judge Joseph F.

Saporito, Jr., which recommends that the plaintiff’s complaint (Doc. 1) be

dismissed with prejudice for failure to state a claim upon which relief can be

granted. (Doc. 9). The plaintiff has failed to file objections to the report and

recommendation.

      Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, Asatisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.@ Fed. R.

Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges
          Case 3:21-cv-00766-MEM Document 11 Filed 08/04/21 Page 2 of 3




should give some review to every report and recommendation)).

Nevertheless, whether timely objections are made or not, the district court

may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. '636(b)(1);

Local Rule 72.31.

      By way of relevant background, the plaintiff, a former pre-trial detainee

at the Luzerne County Correctional Facility, filed the instant action, pro se,

on April 27, 2021. (Doc. 1). Judge Saporito reviewed the complaint and found

that it failed to state a claim upon which relief can be granted. As such, by

order dated June 9, 2021, the plaintiff was given thirty (30) days within which

to file an amended complaint. (Doc. 8). When the plaintiff failed to file an

amended complaint in a timely manner, on July 19, 2021, Judge Saporito

issued the instant report, in which he recommends that the plaintiff’s

complaint be dismissed for failure to state a claim upon which relief can be

granted pursuant to 28 U.S.C. §1915A(b)(1) and (2). (Doc. 9). Judge

Saporito’s report and recommendation was returned to the court as

undeliverable on August 4, 2021, with a notation that the plaintiff had been

released. (Doc. 10). 1


      1
        Contrary to L.R. 83.18, the plaintiff has failed to provide the clerk with
his current address.
                                      -2-
            Case 3:21-cv-00766-MEM Document 11 Filed 08/04/21 Page 3 of 3




        Upon review of Judge Saporito’s report and recommendation, the court

finds no clear error of record. Moreover, the court agrees with the sound

reasoning which led Judge Saporito to his conclusions. As such, the court

will adopt the report and recommendation in its entirety.



        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        (1) The report and recommendation of Judge Saporito (Doc. 9)

        is ADOPTED IN ITS ENTIRETY as the decision of the court.

        (2) The plaintiff’s complaint (Doc. 1) is DISMISSED WITH

        PREJUDICE for failure to state a claim upon which relief can be

        granted pursuant to 28 U.S.C. §1915A(b)(1) and (2).

        (3) The Clerk of Court is directed to CLOSE THIS CASE.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

DATE: August 4, 2021
21-766-01




                                        -3-
